Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 1 of 51 PageID 8215




                                 UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                              ORLANDO DIVISION

 A.L., by and through D.L., as Next
 Friend, Parent and Natural Guardian,

                            Plaintiff,

 v.                                                                     Case No: 6:14-cv-1544-Orl-22GJK

 WALT DISNEY PARKS AND
 RESORTS US, INC.,

                            Defendant.


                             MEMORDANDUM DECISION AND ORDER

          A.L., through his mother, D.L.,1 brings a claim against Defendant Walt Disney Parks and

 Resorts US, Inc. (“Disney”) for its alleged failure to accommodate his disabilities, in violation of

 Title III of the Americans with Disabilities Act (the “ADA”), 42 U.S.C. § 12182(b)(2)(A)(ii).

          A.L. seeks a permanent injunction requiring that he be permitted unlimited access to

 Disney’s theme park attractions via Disney’s expedited “FastPass” lines, or similar relief through

 at least ten “readmission passes,”2 in order to accommodate his special needs: (1) to follow a

 particular, predetermined route and ride certain attractions in a specific order each time he visits;3

 and (2) to predictably avoid wait times that exceed 15 to 20 minutes.

          Disney’s general position is that unlimited, near-immediate access to every ride at its parks,

 the proposed accommodation for A.L.’s autism, is not required by the ADA or necessary for the

 characteristics inherent in A.L.’s disability. Disney contends that offering near-immediate access



          1
            For ease of reference, the Court refers to A.L. as the proponent of the arguments made on his behalf by
 D.L., A.L.’s mother, who brought suit as his next friend and natural guardian on his behalf. D.L.’s individual claim
 was previously dismissed. (See Doc. 12).
          2
            As explained in more detail below, “readmission passes” are similar to FastPasses in that they allow
 holders to by-pass the longer standby lines and enter the ride through the FastPass lanes.
          3
            A.L. does not seek reasonable accommodation for the contention that he needs to ride the same rides
 repeatedly in the same visit.
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 2 of 51 PageID 8216




 to all guests who state they cannot wait in the standard queue would lead to the kind of abuse that

 existed under the former disability-accommodation system. It would also increase the wait times

 for the vast majority of other guests waiting in “standby lines” without the same type of expedited

 access. Moreover, Disney argues, the majority of rides have waits of less than 20 minutes, and for

 those with longer waits, the FastPass+ system allows guests, with planning, to make three

 reservations each day for premium rides. In addition, the current disability-access system allows

 guests such as A.L. who are cognitively disabled to wait virtually for the popular rides with longer

 wait times while enjoying other restaurants, stores, and attractions with no waiting in line.

         Shortly after the parties filed their post-trial briefing in late March 2020, state and local

 authorities in Orange County, Florida instituted a stay-at-home order and Disney temporarily

 ceased park operations. With the stay-at-home orders lifting, on May 27, 2020, Disney announced

 plans to begin reopening the parks on July 11, 2020 with “significantly limited” capacity,

 reservations-only admission to the parks, all FastPass+ selections cancelled, and FastPasses

 suspended because Disney will use the space in the FastPass queue to “manage capacity at its

 attractions and keep the recommended physical distancing between parties”; these changes are in

 effect until the end of 2020.4 These changes deal with social distancing to avoid the spread of

 Covid-19, and are considered to be “temporary changes” until the Covid-19 pandemic is contained

 (and at least until the end of 2020). Neither party has raised mootness as an issue. The Court

 considers this case is an exception to the mootness doctrine akin to the type of case that is “capable

 of repetition, yet evading review.” See Lewis v. Continental Bank Corp., 494 U.S. 472, 481, 110

 S.Ct. 1249, 108 L.Ed.2d 400 (1990). As soon as the need for social distancing is reduced, and the



         4
            “Disney World Suspends FastPass, Cancels Dining Reservations As Part Of Reopening Plan,” Orlando
 Sentinel, May 28, 2020. See https://www.orlandosentinel.com/travel/attractions/the-daily-disney/os-et-disney-
 cancels-FastPass-reservations-20200529-mz3k2ikcrve5lgir3t3xr4bw2q-story.html.
                                                      -2-
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 3 of 51 PageID 8217




 FastPass lines re-open, A.L.’s request for injunctive relief would be revived, since he intends to

 return to all of the Disney parks if he receives the accommodations sought.

           A.L. and Disney tried this case to the Court from February 18 to 21, 2020. After carefully

 considering the evidence and the parties’ arguments, and keeping in mind the guidance of the

 Eleventh Circuit’s decision in remanding the case for trial,5 the Court now issues the following

 decision:

                                             I.        FINDINGS OF FACT

           A. Plaintiff A.L. and his mother D.L.

           Plaintiff A.L. is a twenty-seven-year old individual with autism,6 a developmental disorder

 and diagnosed cognitive impairment; his developmental age is five to seven years old. He is

 generally in the care of his mother D.L., and they reside in Orange County, Florida, with other

 family members.

           A.L. has an extremely limited ability to communicate, and he does not engage in two-way

 conversations, primarily using one-word utterances, even if in pain. A.L. cannot provide meals or

 clothing for himself, or reliably take care of his hygiene. A.L. can read the numbers on a clock,

 but he cannot tell time because he does not understand what the numbers mean or that they refer

 to a particular time of day. He also does not understand references to days of the week or

 increments of time. However, he does comprehend that “tomorrow” means a different time in the

 future.


           5
            The Court had previously granted Disney’s Motion for Summary Judgment, a decision appealed to the
 Eleventh Circuit, who remanded the case to this Court to consider specific factual issues related to A.L.’s individual
 claim under the ADA. A.L. by & through D.L. v. Walt Disney Parks & Resorts US, Inc., 900 F.3d 1270, 1291 (11th
 Cir. 2018).
          6
            D.L. testified that A.L.’s autism is “moderate to severe” in her opinion, although she contends that “some
 medical professionals” have said his condition is “severe.” The evidence at trial showed that A.L. had received a
 diagnosis of “mild/moderate” autism in childhood and Dr. Kelderman opined she would categorize his condition as
 “moderate.” The Court focuses on the reasonable and necessary accommodations required to accommodate A.L.’s
 actual behavioral needs from his autism, and not simply the diagnosis of “severe” or “moderate” autism.
                                                          -3-
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 4 of 51 PageID 8218




             A.L. is substantially limited in his ability to care for himself, perform manual tasks, speak,

 read with comprehension, communicate, and work. Through A.L.’s entire childhood he had an

 Individual Education Plan at school, as required under the Individuals with Disabilities Education

 Act,7 and the school district provided A.L. with accommodations including: an assistant with a

 behavioral therapy background; entering and exiting the classroom early to avoid waiting; and

 additional time for test-taking and homework.

             A.L. eats the exact same foods each day for breakfast, lunch, dinner, and snack, and if

 offered other food he will refuse it; he eats at precisely the same time every day without exception;

 he is given thirty minutes of cell phone time between 9:30 and 10:00 p.m., and once the time runs

 out, he knows it is time to go to sleep. “Routine is instrumental in keeping [him] grounded,” thus,

 D.L. “manipulates the environment in order for him to get to a point where he is a participating

 member of society.” When A.L.’s routines are disrupted he becomes anxious, gets louder with

 audible noises, and shakes a red tube that he holds in his hand (a common autistic response called

 “stimming”), which is a way for him to self-calm and exercise self-control; if he increases the

 amount of shaking of the tube that indicates to D.L. that she should take steps to de-escalate his

 anxiety by removing him from the stimulating situation. If A.L. becomes overwhelmed his

 behavior leads to “meltdowns” which consist of outbursts and dropping to the floor, becoming

 non-responsive, and D.L. will have to wait out his behavior.8

             A.L. can successfully wait 15 or 20 minutes in a line as “a baseline.” A.L. has gone on

 family vacations “a lot,” including 21 cruises, and car rides as long as seven hours (with breaks).

 Because A.L. is a big fan of music and singing, he has attended Broadway shows for up to three


             7
                 See 20 U.S.C. § 1400 et seq., requiring schools to provide a free appropriate public education for disabled
 children.
             8
            A.L. stands 6’6” and weighs 300 pounds. Due to A.L.’s physical size, D.L. explained that it is not
 possible for her to physically move him if he does not want to move.
                                                              -4-
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 5 of 51 PageID 8219




 hours, and his sister’s recent law school graduation. A.L. sat in the courtroom during the first day

 of this trial and stood up and responded “Hello” when greeted by the Court but had no further

 interaction and was not called to testify at trial. A.L. was not present for the entire trial as he was

 able to leave the courtroom with an adult when he wanted to leave, but he was present for hourlong

 stretches of the trial at times.

         A.L.’s mother, D.L., is employed full-time as a government investigator. D.L. currently

 serves as president and CEO of a non-profit organization regarding autism called the Autism

 Society of Greater Orlando (“ASGO”), which she has been involved with since 1996. D.L. runs

 the adult social skills program for ASGO to help autistic adults integrate into the community by

 working on social and other skills. D.L. has also served as an “autism awareness” trainer for law

 enforcement officers and first responders in Florida and Georgia for ten years. D.L. has provided

 autism awareness training to the Universal Orlando Resort employees for three years and has

 previously given an autism awareness training to Disney employees.

         B. Findings Regarding A.L.’s Behavioral Issues Related to Autism

         Due to A.L.’s autism, he has received Applied Behavior Analysis (“ABA”) behavioral

 support services since the time he was four years old. The behavioral support services are designed

 to modify and reduce his “maladaptive behaviors,” i.e., the strategies are designed to replace the

 behaviors with more appropriate ones through interventions, task analysis, preplanning, and

 modeling such as showing pictures or videos before visiting somewhere to know what to expect

 after arriving. As a child, when denied access to a preferred food or amounts of food, A.L. would

 engage in loud vocals and often aggression, but over time he significantly improved in tolerating

 denial of access to a preferred item or activity. As an example, A.L. worked very hard over the

 years and reduced his maladaptive behaviors from 96 aggressions per hour to one or two per


                                                  -5-
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 6 of 51 PageID 8220




 month. As part of the ABA therapy, D.L. also worked with A.L. to improve other maladaptive

 behaviors such as his insistence on sameness or “rigidity”; resistance to changes in routine; and

 “tolerating wait” for items that are not available immediately. In 2008, A.L.’s target wait time was

 to tolerate wait of 30 seconds; however, through ABA therapy over the years, he expanded his

 ability to wait to 15 to 20 minutes at his present age of 27 (at trial). D.L. believes that “wait time

 is always going to be an issue” for A.L.

         Johanna McDonald, a Board-Certified Behavioral Analyst, 9 runs an agency which has

 provided behavioral therapy services to A.L. for eleven years, including up to the time of trial; she

 supervises individual analysts working with A.L. on a monthly basis, observing and giving

 feedback. She believes that autism is treatable and individuals with autism can lead a fulfilling life,

 but how much progress they will make depends on the individual person. ABA therapy is the “gold

 standard” and is effective with autism clients because maladaptive behaviors or symptoms of

 autism can often be modified or changed to varying degrees by ABA therapy through interventions

 like visual supports and preplanning.

         Some of the maladaptive behaviors that they are working on with A.L. are to decrease

 physical aggression, threatening gestures, socially inappropriate behaviors, and disruptive

 behaviors, as well as improving tolerating “no,” tolerating waiting, functional communication, and

 increasing functional social skills. She offered a specific example to improve A.L.’s ability to

 tolerate waiting: if he requests something and it is not available at the moment, the therapist may

 offer an alternative and reinforce him for tolerating that. “So if he says, can I have a Hershey bar,

 and – and it’s not time for a Hershey bar, the therapist may say, [‘W]e’re not going to have a



         9
            Ms. McDonald testified as a fact witness; she was not designated as an expert by A.L. Over the years,
 Ms. McDonald has provided less direct services personally and now supervises others. She has personally seen 50 to
 70 clients with autism in the last twenty years and well over 150 to 200 as clients of her agency.
                                                       -6-
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 7 of 51 PageID 8221




 Hershey bar now. You can have a Hershey bar at 3:00. Would you like an apple [or] . . . something

 else instead?’” The individual behavior analyst continues to work with A.L. on trying to improve

 his capacity for things like learning to tolerate “no” and waiting. Ms. McDonald explained, “If he

 does not receive the reward that he’s expecting or there is a variation in routine, that can be quite

 upsetting to him.”

          Dr. Kelderman, Disney’s expert witness, was qualified as an expert in autism and pediatric

 neuropsychology based on her education, board certification in clinical neuropsychology,

 experience having seen “thousands of families who are impacted by autism” and having worked

 closely with board certified behavioral analysts and medical providers who treat individuals with

 autism. Dr. Kelderman’s unrebutted10 expert testimony was that A.L.’s putative inability to wait

 or “defer gratification” are not diagnostic criteria or requirements of autism. The characteristics of

 autism are not immutable; a great deal of research has demonstrated that ABA is effective in

 altering these types of characteristics. Dr. Kelderman opined that it is important to teach

 individuals with autism to be adaptable to their environments which are ever-changing because

 there are very few environments that are static and always predictable or consistent in our culture;

 thus, children and adolescents with autism have to be taught how to tolerate change and be flexible;

 therapists give them the tools to facilitate that or their development and quality of their lives will

 be limited.11


          10
                A.L.’s neurologist, Dr. Rathinam, did not testify because she was allegedly unavailable for trial, although
 A.L. had plenty of time to prepare the case for trial following remand to this Court on November 26, 2018. (Doc. 256).
 A.L. filed a Motion to Stay Action Pending Trial of Similar Actions in Another District (Doc. 257), which the Court
 denied on September 10, 2019 and set the case for a bench trial on A.L.’s request for injunctive relief to commence
 more than five months later, on February 18, 2020. (Doc. 259). The parties were subsequently ordered to file the
 amended Joint Pretrial Statement and trial briefs by November 26, 2019. (Doc. 267). Despite having five months
 warning with a date certain for trial on February 18, 2020, A.L. waited until February 6, 2020, twelve days before
 trial, to file a notice to take the deposition of Dr. Rathinam, which was stricken. (Docs. 288, 293).
            11
                Without timely seeking leave of court, A.L. attempted to substitute a newly-retained expert witness (Lila
 Kimel, Ph.D.) at the last minute by listing her in the Joint Pretrial Statement, even though he had previously designated
 a different expert that Disney had deposed and sought to exclude (Dr. James) because she was mistaken on some of
                                                           -7-
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 8 of 51 PageID 8222




          Learning to tolerate “no,” or to comply with a nonpreferred request or to tolerate waiting,

 a “delay to reinforcer” in ABA parlance, are extremely common in the treatment or the behavior

 plans for individuals with autism. When it comes to avoiding meltdowns, the purpose of ABA

 therapy is to give the autistic individuals, parents, and caregivers tools and strategies in order to

 reduce this need for sameness, these maladaptive behaviors; ABA teaches the autistic individual

 more functional behaviors to express their needs rather than maladaptive behaviors. The bulk of

 the scientific research has shown parents should not reinforce the autistic child’s behavior12 but,

 instead, give the family tools and strategies such as using distractions, transitions, or ignoring the

 behavior to reduce the likelihood the behavior will continue to occur in the future. Dr. Kelderman

 described the effective behavioral treatments identified in peer-reviewed studies reported in

 leading scientific journals, 13 including the use of visual supports, schedules, modeling, video

 priming, and working with individuals with autism to help make their environments more

 predictable. “If operated with fidelity, an ABA treatment plan will almost certainly move the

 needle, and in many cases it will reduce and sometimes eliminate the problematic behaviors.” Dr.

 Kelderman testified to specific examples from peer-reviewed literature describing ABA treatment




 the details of A.L.’s December 2013 visit. (See Doc. 277). The Court struck A.L.’s unauthorized and untimely “Second
 Amended Witness List” substituting Dr. Kimel, filed a week after the parties’ Joint Pretrial Statement. (Id.). It is not
 appropriate for A.L. in his post-trial brief to rely on a portion of dicta in the Eleventh Circuit’s opinion which
 mentioned Dr. James’ 2016 testimony to demonstrate a potential issue of fact (see Doc. 343 at 11 (citing A.L., 900
 F.3d at 1285-86), when A.L. did not have any expert testify at the trial. Moreover, a good deal of the cited testimony
 from Dr. James was generalizations about individuals with autism and the Court must reach a decision about A.L.’s
 individualized behavioral characteristics.
           12
              Dr. Kelderman has seen parents as clients who are placed in very difficult and challenging situations
 with their autistic children but have enabled or reinforced the rigidity/sameness behavior because they thought that it
 was what their child needed. She finds that it is “understandable that, from the parents’ perspective, they see this
 really intense desire [of the autistic child] and they see the repercussions of what happens and how upset their child
 is if they don’t go along with it. So in their mind, it’s a need. In their mind, they have to do it. And many parents
 really have that perception that I don’t have any choice. . . . I have to go to this fast food restaurant every Monday
 morning” to buy fast-food chicken nuggets for the child to eat at every meal for the entire week.
           13
              Dr. Kelderman testified: “There are thousands of articles over—published over decades outlining the
 efficacy of ABA. And more recently, there are several seminal meta-analytical studies, all three of which
 emphatically concluded the number one established convention is behavioral interventions.”
                                                          -8-
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 9 of 51 PageID 8223




 to change maladaptive behaviors, such as video priming (not limiting visits to the place of the

 child’s preferred choice) were used to reduce meltdowns, schedules, and other visual supports.14

         In Dr. Kelderman’s opinion, individuals with autism, including A.L., are not “incapable”

 of deviating from consistency, order, and routine. Rigidity, insistence on sameness, and adherence

 to routine are not unchangeable characteristics of autism, Dr. Kelderman opined, but they are

 symptoms that can be managed through behavioral strategies and interventions, and there are

 evidence-based treatments that have been effective. For example, preparing in advance and

 utilizing visual schedules to explain the order of events, social stories, and other visual supports

 have been shown to be effective in helping individuals with autism understand the order of events

 and to make the abstract concept of time more concrete.

         C. Disney Parks and the Guest Experience

         Disney’s principal business activity consists of the ownership, operation and management

 of theme entertainment parks, resorts and related facilities located in Florida and California.

 Disney’s Magic Kingdom is one of four theme parks at Walt Disney World in Florida. It is

 organized into six “lands,” comprising 41 rides and other attractions. Throughout the day, guests

 can experience certain shows, parades, and concerts, and visit numerous shops, restaurants and

 special events without having to wait in a line; these are located in close proximity to the rides and

 other attractions.




         14
              Dr. Kelderman described the results of several studies in support of her opinion that “[b]ehavior
 modification strategies are helpful in reducing and accommodating symptoms of ASD.” Def.’s Ex. 62 at 3 (citing
 NAT’L AUTISM CTR., FINDINGS & CONCLUSIONS: NATIONAL STANDARDS PROJECT, PHASE 2 (2015)). She also
 discussed examples from the studies of K. Brigid Flannery & Robert H. Horner, The Relationship Between
 Predictability and Problem Behavior for Students with Severe Disabilities, 4 J. BEHAV. EDUC. 157 (1994)); Laura
 Schreibman et al., The Use of Video Priming To Reduce Disruptive Behavior in Children with Autism, J. POSITIVE
 BEHAV. INTERVENTIONS, Winter 2000) (showing video priming).
                                                       -9-
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 10 of 51 PageID 8224




         Disney has about 55,000 guests per day visit Magic Kingdom and a minimum of 26,000

  guests per day visit the other parks. A.L. by & through D.L. v. Walt Disney Parks & Resorts US,

  Inc., 900 F.3d 1270, 1291 (11th Cir. 2018) (citation omitted). To experience the attractions, guests

  generally stand in a line, called the standby line, and wait until they move to the front of the line

  to enter the attraction. The majority of attractions also have a separate line, the “FastPass” line,

  which typically has a short wait of no more than fifteen to twenty minutes, while waiting times in

  the standby lines can sometimes more than an hour. The FastPass system was designed to reduce

  wait times and reduce the time guests spend physically standing in line in the standby queue

  waiting for their turn to enter the attraction. This line is available to guests who take advantage of

  the FastPass system, whereby guests receive a designated return time from a ride location,

  essentially saving their place in line without having to stand in an actual line. At the return time,

  guests can enter the FastPass line. FastPass return times are staggered throughout the day and

  issued until the FastPass ride capacity allocated for the attraction is reached.

         Disney has implemented a modified FastPass program called FastPass+ since 2015.

  FastPass+ allows guests to schedule in advance a designated time to enter the FastPass line for up

  to three rides on an “app” either through their own device or on a device at the park. The guests

  may also change their FastPass return time at any point prior to the scheduled times. In order to

  take advantage of the benefits of the FastPass systems, some advanced planning is required.

         D. Misuse of GAC Leads to a New Accommodation System for Disabled Customers

         Disney invests a tremendous amount of capital and marketing 15 into new rides and

  “marquee” attractions; some Disney guests plan for years to visit to experience those new rides,

  which is the core of Disney’s business. Disney’s industrial engineers found visits to the parks are



         15
              This marketing includes spending on billboards and television advertising.
                                                         - 10 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 11 of 51 PageID 8225




  based on whether guests think they will be able to ride Disney’s marquee attractions. Because

  Disney employees were not allowed to ask about a guest’s disabilities under ADA regulations,

  some guests were able to misrepresent their impairments or the severity of their impairments and

  ended up with—as Disney characterizes it—”an unlimited front-of-the-line pass for anyone willing

  to tell a Disney cast member that they could not wait in line.”

           Until October 9, 2013, Disney accommodated certain disabled guests with the Guest

  Assistance Card (“GAC passes”) 16 which provided these guests and their families unlimited,

  repeated and near-immediate access to rides and attractions through the shorter FastPass lines,

  without requiring them to wait in the regular attraction standby lines.17 Alison Armor, the Vice

  President of Transportation Operations at Walt Disney World, witnessed at the parks the misuse

  of GAC passes and testified to why the GAC program could not be executed consistently. Ms.

  Armor led a team of 20 to 25 subject matter experts in operations who would work with other

  entities within the company to formulate recommendations including the task force Disney formed

  to review the “attraction access” issues caused by GAC fraud and overuse. She testified at length

  that officials up to and including the highest levels of the company unanimously made the decision,

  following several rounds of intense debate and an extensive investigation she headed that lasted

  more than a year, that GAC was impossible to continue.

           The GAC system had different levels of accommodation and when guests sought

  accommodations at Guest Relations, they were not required to provide any proof of disability since

  it was prohibited by law; employees did not ask for medical diagnoses or medical conclusions


           16
               The GAC was a physical card with a stamp on it that you could clearly see, and the employee would
  write on it the name, the party size, and the date.
           17
               Apparently there may be some rides with only standby lines and no FastPass line, although according to
  Ms. Armor, “more and more attractions over time implemented onto the FastPass system and [Disney’s] most
  popular attractions were on FastPass.” A.L.’s access to the rides without a FastPass entrance and the wait times for
  these rides were not raised as issues in the trial.
                                                         - 11 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 12 of 51 PageID 8226




  regarding their capabilities. Over time, the GAC system “failed” because as guests found out about

  how the system worked, they requested or demanded the highest level of service out of the six

  levels. Disney also lost control over who received the GAC passes, eventually learning GAC

  passes were being used repetitively and excessively. According to information Ms. Armor learned

  from the operators of Disney rides, guests who received the GAC passes were using them to the

  extreme compared to guests without GAC passes. She personally witnessed in Guest Relations a

  guest reading from a script on her cell phone to get a pass; the information a guest needed to present

  to get a GAC had become commonly known on the internet, blogs, and different websites. There

  reached a point when most of the guests (more than 90%) were requesting the highest-level, all-

  entrance GAC pass. Those without an all access pass (e.g., limited to wheelchair access) would

  learn that their access was through the standby line and not the FastPass line, so they would return

  to Guest Relations because they had observed other people with the same pass and but a different

  stamp getting access through the FastPass return line and “it was transparent to them that they

  needed to get . . . the alternate entrance” stamp. Thus, it became more difficult for Disney

  employees to discern what was appropriate because the guests were able to “essentially work the

  system to say what they needed to say.” There was an increase of people coming through Guest

  Relations asking for the GAC pass, and the GAC system became subject to an unsustainable level

  of fraud and abuse.

           Disney managers18 described examples of guests creating counterfeit GAC passes, posting

  Craigslist ads offering unauthorized “tours” of Disney with the GAC passes, or used the internet

  to sell unexpired ones.19 On different occasions managers saw groups of teens celebrating right


           18
              Ms. Armor as Disney’s corporate representative, and Disney’s Regional Senior Duty Manager, Steve
  Riggs, testified at trial to abuse and overuse of the GAC system they personally observed while walking the parks
  and interacting with guests at Guest Relations.
           19
              There is no evidence that A.L. or his family engaged in any of this behavior. This information is merely
                                                         - 12 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 13 of 51 PageID 8227




  after getting a GAC pass outside Guest Relations, as if they had just “pulled one over” on the staff.

  The misuse of the GAC passes became well-known to the point that national media outlets such

  as the TODAY show, the New York Post, and Fox News ran stories in May 2013 documenting

  accounts of wealthy individuals who hired guests with GAC passes, even special passes designed

  for terminally ill children, to act as “tour guides” to lead them through Disney so they could skip

  the standby lines—all of which was embarrassing for Disney. In addition to abuse of the GAC

  passes, there was also overuse of the passes.

          When more guests with GAC passes entered the FastPass line for the most popular rides,

  fewer guests in the standby lines were able to experience them even once. Disney’s rides are

  strategically designed to be repetitive, which is a requirement in the theme park business, and most

  of the Disney guests are repeat visitors; without the repeat visitors Disney’s business would suffer

  financially. On an extremely popular ride such as Buzz Light year’s Midway Mania where guests

  receive a score each time, Ms. Armor would see GAC holders immediately run around from the

  exit and circle back to the entrance to go on the ride again and improve the score. On one premium

  ride, Space Mountain, an elderly lady gave her GAC pass to a couple of teenage boys who used it

  to go on Space Mountain multiple times, even though the GAC pass was actually not meant for

  them. Some rides had so many guests with GACs that they spilled out of the alternate entrance and

  blocked the walkways, interfering with the operation of the rides. At times, the sheer number of

  guests coming back with the GAC passes outweighed the number of guests that were going into

  the standby line.

          These situations led to the empirical study of the GAC ridership to learn the extent of the

  abuse and overuse problems, including tracking how many cards were handed out manually. In a



  offered to explain Disney’s rationale for the change to DAS.
                                                         - 13 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 14 of 51 PageID 8228




  two-week study conducted by Disney’s Industrial Engineering team in April 2013, the team found

  that GAC pass usage at five of the most popular attractions at Disney (the “GAC Study”) was

  much higher than the percentage of guests in the park who held a GAC pass. At that time,

  approximately 3.3% of guests at Disney used a GAC pass, yet the percentage of guests on the most

  popular rides who had a GAC pass and entered through the FastPass line was significantly higher

  than 3.3%. The GAC Study showed that 11% of riders on Space Mountain, 13% of riders on Splash

  Mountain, and 30% on Toy Story Mania used a GAC pass to access the ride. Disney’s industrial

  engineers concluded that the small portion of the guest population who held GAC pass was

  consuming a substantial portion of the ride capacity. For example, guests with a GAC pass were

  riding Toy Story Mania an average of ten times more than guests who did not have a GAC pass.

  GAC guests were riding Toy Story Mania on average two to three times a day, whereas guests

  without a GAC had only a 0.3 chance of getting on the ride even once. The issues with the GAC

  program were felt most strongly on the most popular or premium rides which were the most

  important to the guests.

         Ms. Armor opined that a return to a system with unlimited access to FastPass lines, similar

  to GAC, would be equally if not more unsustainable than it was before Disney implemented DAS

  because even more popular new premier attractions have opened, like Stars Wars—Rise of the

  Resistance and Pandora. These new rides are essential to Disney’s business because most of

  Disney’s attendance is repeat attendance; thus, opening new experiences is one of the key

  components to achieving the repeat attendance. Given the long wait times at the Rise of the

  Resistance ride, where Disney had to create an entirely new queuing system to meet guests’

  demand, Ms. Armor opined that she could not conceive how Disney would have functioned with

  GAC because the “majority” of the capacity for the ride would go to the guests with GAC and


                                                - 14 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 15 of 51 PageID 8229




  most guests (who do not have GAC passes) would not be able to experience the ride at all. This

  observation is consistent with the results of the April 2013 GAC Study, except that demand for the

  newer rides is even more intense, with guests arriving as early as 2:00 a.m., with all ride capacity

  allocated by 6:10 a.m. As another example, when a popular new ride opened at Disneyland in

  California where the company also had GAC passes, Disney saw a jump in GAC requests of

  approximately 40% associated with the opening of just one new popular ride.

         Disney concluded that the GAC system was unintentionally providing a small minority of

  guests multiple opportunities to experience a given ride while the vast majority of guests had to

  endure longer stand-by wait times on the most popular attractions or were denied the chance to

  experience it at all; thus, causing significant damage to Disney’s business. Once Disney’s

  leadership found out about the results of the GAC Study, they unanimously agreed that Disney

  “could not continue” with GAC because “it was not sustainable” and was impacting Disney’s

  business. The Court finds that the documented fraud and abuse of the GAC program led Disney to

  develop the Disability Access Service (“DAS”) which replaced GAC on October 9, 2013.

         The Disney summary brochure explains “the goal of the DAS Card is to accommodate

  Guests who aren’t able to wait in a conventional queue environment due to a disability.” After

  arriving at the park, the disabled guests stop at Guest Relations to discuss their specific needs and

  a Disney employee provides a DAS card or other accommodations. Disney’s description of the

  Disability Access Service Card is as follows:

         The Disability Access Service, “DAS” Card, is intended for Guests whose disability
         prevents them from waiting in a conventional queue environment. This service
         allows Guests to schedule a return time that is comparable to the current queue wait
         for the given attraction. Once a return time is issued, Guests are free to enjoy other
         theme park offerings such as meeting a character, grabbing a bite to eat, enjoying
         entertainment or even visiting another attraction until their listed return time.
         Return times are valid until redeemed prior to park closing.


                                                  - 15 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 16 of 51 PageID 8230




          Guests may only have one active return time. As soon as an outstanding attraction
          return time is redeemed, Guests may receive a return time for the same or a different
          attraction. . . .

          At Walt Disney World Resort, visit an attraction to receive your first return time,
          which will be comparable to the current wait time for the attraction. . . .

          -Once the return time is issued you are free to enjoy other theme park activities
          such as visiting with a character, grabbing a bite to eat, enjoying entertainment or
          even riding another attraction while you wait.

          -Return times are valid until redeemed prior to park closing.

          -You may only have one active return time at a time. As soon as you finish one
          attraction, you can receive a return time for the same or a different attraction.

          -Another member of your travel party may obtain a return time, but the DAS
          Cardholder must board the attraction with his/her party.

          - You can use the DAS Card in conjunction with Disney FastPass Service and
          Disney FastPass+ service.

  Def.’s Ex. 17 (emphasis added).

          Unlike the FastPass, DAS return times never run out for the day and can always be

  requested. At the return time, DAS cardholders enter the ride through the FastPass line or an

  alternative entrance. Once the return time arrives and the DAS return time is redeemed, a guest

  may then obtain another return time for the same attraction or for any other attraction. If the wait

  time posted at the attraction is 15 minutes or less, DAS cardholders are typically given access right

  away.

          While FastPass provides guests with return times that expire, DAS return times are valid

  until redeemed prior to park closing. There is also no limit to the number of times DAS can be

  used in a day compared to a single FastPass, which can only be used once. As a Disney industrial

  engineer explained it, DAS reservations can be used in combination with FastPass reservations

  which allow DAS guests simultaneously to keep their place in line for multiple attractions while,

  at the same time, they can enter rides with shorter wait times right away. If they so choose, DAS
                                                 - 16 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 17 of 51 PageID 8231




  guests never have to wait in the standby lines which can be as long as one to two hours. During

  the transition from GAC to DAS, some guests were given readmission passes which are very

  similar to FastPasses—they allow use of the FastPass lines—but they do not expire. However,

  these readmission passes are not given to guests as a disability accommodation, but as a “recovery

  tool” with which Disney employees can help someone having a bad experience recover from their

  bad time and hopefully have a good one. Therefore, they are considered a one-time only

  accommodation and not a permanent supplement to the DAS.

         Along with the new DAS card, Disney also introduced its Resource Guide for Guests with

  Cognitive Disabilities (the “Guide”) in October 2013 which recommends preplanning for these

  guests before entering the park. Specifically, it recommends before visiting Disney with the

  cognitively-disabled person for the first time under the new DAS program, to plan by creating a

  visual schedule, watch videos on the Disneyworld.com website, study the map, and practice

  waiting in line (such as at a store). The Guide also included advice about utilizing DAS, FastPass,

  FastPass+ and additional accommodation based on individual service needs. (Def.’s Ex. 27). The

  Guide described the DAS as “designed for Guests who are unable to tolerate extended waits at

  attractions due to their disability, and the service allows Guests to schedule a return time that is

  comparable to the current queue wait for the given attraction. Depending on a Guest with cognitive

  disability’s individual service needs, additional accommodations are available.” Id.

         Dr. Kelderman opined that the Guide included several specific strategies that are

  “essentially ABA in terms of their orientation” and “consistent with the well-established literature”

  supporting the efficacy of these types of strategies in individuals with autism. It outlines some

  specific strategies on how to transition an autistic individual from GAC to DAS prior to the visit;

  recommendations include a visual schedules or outline and modeling using a video or run-through


                                                 - 17 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 18 of 51 PageID 8232




  prior to vising the park so parents can plan for the change in systems. From a neuropsychologist’s

  perspective, the Guide provides a lot of targeted information about what each ride is like so that if

  a child has difficulty tolerating certain types of sensory input, they have an understanding that the

  ride might not be a good fit; it also identifies specific places in the park that might be a little calmer,

  with less commotion, because high commotion can be really hard for some individuals with autism

  to tolerate for extended periods of time.

          E. The Request for Accommodation on December 19, 2013 Visit to Magic Kingdom

          D.L., A.L., along with four other family members and friends20 went to Magic Kingdom

  on December 19, 2013 to go to Mickey’s Very Merry Christmas Party. Prior to that visit, A.L. had

  visited Disney twice per year utilizing the GAC, which had allowed A.L. and his party to use the

  FastPass lanes to reduce the wait times and move on to the next ride more quickly. During those

  earlier years, A.L. followed a route that D.L. felt she could more ably manipulate A.L. to follow,

  basically visiting the attractions in a clockwise direction around the park. D.L. believes that A.L.

  is capable of waiting for 15 to 20 minutes in a line for a ride. Prior to implementation of the DAS

  on October 9, 2013, Disney had allowed A.L. and his family to access Disney’s rides with the

  GAC pass through the FastPass lines without limitation on the number of rides or the sequence of

  the rides. After Disney replaced the GAC program with the DAS in October 2013, the DAS

  program generally still allowed passholders, instead of physically standing in line, to wait for their

  entry virtually.

          Prior to A.L.’s visit to the Magic Kingdom on December 19, 2013, D.L. communicated

  with two Disney employees, thus, she was aware that the GAC program was changing to the new

  DAS program before she visited the park. In early fall of 2013, at the time D.L. talked to Mark



          20
               D.L. testified that they often bring with them an adult behavioral specialist.
                                                            - 18 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 19 of 51 PageID 8233




  Jones, a Disney employee in a disability-relations position, she had heard that Disney would be

  changing its disability pass system and there were a lot of parents who were “very afraid” of the

  impact of the change. D.L. had a “good conversation” with Mr. Jones who wanted to discuss “the

  changes that were coming” with the transition to DAS. An employee in Disney community

  relations, Joan Martin, contacted D.L. regarding “how it was going” because D.L. had her “finger

  on the pulse of the Central Florida autism community” and she wanted feedback from D.L. about

  the new program.

          D.L. emailed Ms. Martin some of the concerns that she had been hearing from parents

  which did not match up with information she had received from Mr. Jones; Ms. Martin thanked

  her for the feedback. Once D.L. began planning to go to Disney in December 2013, she contacted

  Ms. Martin to ask for readmission passes to go with the DAS because she was nervous that there

  would be problems, and D.L. wanted to “ensure that I did everything I could to make sure that

  [A.L.] would be appropriately accommodated for his needs so that he can enjoy the event.” Ms.

  Martin approved three readmission passes to supplement the DAS for their visit.

          On the day of the visit, A.L.’s family arrived at the Magic Kingdom in the late afternoon

  at 4:30 p.m. to attend Mickey’s Very Merry Christmas Party and went to Guest Relations to pick

  up the DAS card and the readmission passes Ms. Martin had promised.21 At Guest Relations, D.L.

  discussed A.L.’s needs with a Disney employee and requested accommodations for A.L. The Guest

  Relations employee gave her the DAS pass, and D.L. responded that Ms. Martin had added a

  notation for the readmission passes, but the employee could not immediately find the notation, so

  D.L. was forced to wait for some time before it could be located. Once Ms. Martin’s notation was

  found, the employee told D.L.—as she characterizes it: “The three readmits and the DAS is all we


          21
               There was no evidence presented that the “Christmas Party” would have made any difference, more or
  less, in the availability or wait times for the attractions.
                                                        - 19 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 20 of 51 PageID 8234




  got.” D.L. tried to explain that A.L. was a “route follower” and they “probably needed more than

  three in order for him to be successful at the park.” The Guest Relations employee ended up issuing

  a DAS card plus four readmission passes (per person in the party), but D.L. did not feel that would

  accommodate A.L. so she asked for the manager. Andie, the manager, tried to assist D.L. with

  planning a route around Magic Kingdom for A.L., but D.L. explained that A.L. had his own

  preferred route beginning in Adventureland and ending in Tomorrowland; in that conversation

  with Andie, D.L. requested an “unlimited FastPass” to avoid a meltdown by A.L. Andie suggested

  that, with the new DAS card, the party could split up so that someone “could run the path that A.L.

  would [prefer to] take and secure times for each of the attractions and then circle back to find the

  rest of the family” so they could all ride together, but D.L. “was appalled by that suggestion.” At

  that point, D.L. was told, “There’s nothing else we can do. There’s no other additional

  accommodations” or additional passes beyond the ones she had already been given. Because they

  were delayed for about 40 minutes in Guest Relations, A.L. had missed part of the “Dapper Dans,”

  a barber shop quartet-style signing group performing nearby.

         A.L. has a list of rides he “prefers” to ride or experience in a “clockwise route” around the

  Magic Kingdom Park beginning at Main Street and heading stage left on the map to begin in

  Adventureland. However, A.L. does not have to actually go on the rides in the same pre-set order

  on each visit. According to D.L., he can “pick what he likes to do” and “he’ll usually choose the

  rides that he likes or that he wants on his route unless for one particular day he decides he doesn’t

  want to ride that specific ride. And then he’ll go to the next ride on his order.” He may “visit the

  ride” but not go on it and just “move on.” D.L. testified that “[i]f he doesn’t want to ride the ride

  that one particular time, he doesn’t have to ride it. [Ninety-nine] percent of the time, it’s going to

  be the same rides all the way around every single time we visit.”


                                                  - 20 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 21 of 51 PageID 8235




         However, on December 19, 2013, D.L., A.L. and the others in their party headed to

  Adventureland, to ride Aladdin’s Magic Carpets but A.L. decided to skip this first ride on his pre-

  set list because, according to D.L., “[f]or whatever reason, he did not want to ride that particular

  ride that day.” Instead, A.L. chose his second preferred ride, the Jungle Cruise, and the entire party

  headed together over to the attraction. When D.L. showed the employee the DAS card, she was

  told that it would be a forty-minute wait and to come back after the time had passed. When A.L.

  learned that he could not access the ride immediately, he blocked the entrance line and would not

  move, so D.L. opted in the moment to use six of the 24 readmission passes to access the Jungle

  Cruise ride immediately.

         D.L. was concerned about other wait times because, in her opinion, the Jungle Cruise

  generally had shorter wait times and she believed that the other rides A.L. intended to ride would

  have even longer wait times. Because D.L. was concerned about “what would happen with [A.L.]

  and her inability to get him to move,” she used the Christmas-themed attractions of the Mickey’s

  Very Merry Christmas Party as distractions for A.L.—the shows and “music and those kind of

  things” to avoid any potential meltdown. D.L. decided not to continue on A.L.’s preferred route

  because “she couldn’t predict the length of [wait] time for each particular ride.” The group also

  deviated from A.L.’s preferred route of attractions by not going to Pirates of the Caribbean, Big

  Thunder Mountain Railroad, Country Bear Jamboree, and instead by going to eat, see characters

  at meet-and-greets, shopping and watching several shows in Tomorrowland (on the other side of

  the park) and Cinderella’s Castle, which were not on his preferred route and not on his list of rides.

  D.L. did not make an effort to find out what the wait times were for the other rides on A.L.’s list,

  nor did she have her husband, daughter, the behavioral assistant, or anyone else in the party go

  ahead separately to find out the wait times. The party spent about two hours at the other attractions.


                                                  - 21 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 22 of 51 PageID 8236




  At the end of the visit that day using DAS for the first time at Magic Kingdom, A.L. asked D.L.

  “Disney tomorrow?”

           Because the Snow White ride was closed on December 19, 2013, D.L. talked to A.L. about

  it in advance and they went on a different ride that day. In general, when new rides were added at

  the parks, A.L. would watch information about them on Youtube and add them to his list. At a

  subsequent trip to EPCOT in July 2014, A.L. also had a preferred route for rides at Epcot, however,

  he deviated from that preferred order “one or two” times according to D.L. During a second

  subsequent visit to EPCOT in July 2015, A.L. followed a completely different order of rides from

  the visit the year before.22 Despite deviating from his preferred routes at the two parks, A.L.

  experienced no meltdowns or problematic behaviors. A.L. was only upset that he did not get to see

  Dapper Dans perform more than one song, which was not related to wait times, just being on time

  for the show.23 A.L. has returned to Disney twice24 since his December 2013 visit, each time was

  a holiday-themed evening, and received five readmission passes each time. D.L. has requested an

  increase in readmission passes but been refused. D.L. has not taken A.L. to Disney’s other two

  Florida parks, Animal Kingdom and Hollywood Studios, due to her concern about the DAS

  system.

           D.L. has found it very difficult to effectively use the FastPass+ reservation system because

  she cannot anticipate when she would reach a particular ride at a particular time around A.L.’s

  preferred route and the window to use the FastPass+ reservation is only one hour. For example,

  having a FastPass+ appointment late in the day for one of the attractions early on A.L.’s preferred


           22
              See Def.’s Ex. 33 (ride data for those two visits confirms that he went on different rides in a different
  order at Epcot).
           23
              Disney contends that missing the Dapper Dans’ other songs “had nothing to do with DAS and is
  something that could have been avoided had A.L. merely walked outside of Guest Relations” to the performance
  nearby.
           24
              D.L. could not remember the dates of these visits, but they were after DAS was in place.
                                                           - 22 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 23 of 51 PageID 8237




  route, like the Jungle Cruise, would not be useful to A.L. Although D.L. has previously reserved

  FastPass+ times, she has not used many of them. D.L. is also concerned that the FastPass+ times

  are usually gone by the time she is planning to go to Magic Kingdom three or four weeks ahead;

  she does not plan to go months ahead. When D.L. has asked for more readmission passes for the

  Magic Kingdom, she has been told that five is the maximum they can do but if she used them and

  they ran out, she could go to back to Guest Relations and to see if there are any additional

  accommodations she could be given; however, in her opinion, that would depend on who is

  working in guest relations at that time. D.L. opined that she would need one readmission pass (per

  person) for each of A.L.’s 19 rides on his preferred list, but she “could make it work with about

  ten” for the family.25

          Two other theme parks (Universal and Islands of Adventure) in her experience have

  accommodated A.L. with a “gold card” that allows him unlimited use of the FastPass-type lines at

  every ride. Disney Cruise Line, which A.L. has experienced on 21 cruises, accommodates A.L.

  and family with the number one boarding time and special meals delivered at the exact time he

  prefers, along with special access to characters to avoid some waiting.

          A.L. returned to the Magic Kingdom in 2015 or 2016 for a Halloween event and later for

  a Christmas event and on both occasions A.L. received five readmission passes in addition to DAS.

  Ms. Martin, in Guest Relations, has continued to provide five readmission passes for A.L. at




          25
               A.L. alternatively seeks a “simple promise that wait times will not exceed a certain maximum, like 15
  minutes,” (Doc. 340 at 28) without suggesting how the Court would enforce such a generalized “promise.” Thus, the
  Court addresses only the tangible relief A.L. has proposed: (1) unlimited access to all rides through the FastPass
  lines; or (2) ten readmissions passes for all Disney parks (other than Epcot). The Court declines to consider A.L.’s
  fourth request for accommodation—to give him “the ability to make appointments for attractions through the day,
  but sequentially and predictably, rather than through the FastPass system” (id.) —because A.L. never raised this
  option at trial and it is waived. Moreover, its practicality was never discussed thus it is unclear how this option
  would modify the FastPass+ reservations made on a device in an app or the DAS card as it currently exists.
                                                         - 23 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 24 of 51 PageID 8238




  EPCOT, where he has visited once per year, which has worked because EPCOT has fewer rides

  that A.L. prefers to ride.

           F. Evidence on the Impact of Wait Times on Disney’s Business Model

           Bruce Laval testified as Disney’s industrial engineering expert26 regarding wait times and

  access to rides/attractions, as well as attraction entitlements,27 and their impact on guest wait time

  and guest satisfaction. His work has particularly focused on studying ride capacity, wait times, and

  how to reduce the time guests spent waiting in lines for the most popular rides. Mr. Laval’s

  uncontradicted testimony was that wait times have always been “the number one priority at

  Disney,” and they are “vitally important” to Disney’s guest experience and business model; the

  wait time information for Disney rides is collected and analyzed for different purposes.

           Mr. Laval, as well as a current Disney industrial engineer, testified about a “Tester Study”

  in which testers used certain ride passes—DAS, FastPasses, or readmission passes—to experience

  as many attractions as possible during a three-day period. The results showed that testers with DAS

  experienced, on average, 45% more attractions than those without DAS. On one of the days, the

  non-DAS testers waited in queues on average a total of 255 minutes or more than 4 hours, whereas

  the DAS testers only waited in line on average total of 107 minutes, or just under two hours. As a

  result, Mr. Laval concluded that the Tester Study showed that guests with a DAS can experience

  more rides and attractions—as the evidence showed, at least 4 or 5—with much less waiting than

  guests who do not have a DAS card.




           26
               Mr. Laval worked as an industrial engineer for Disney beginning in 1971 since the time that the Magic
  Kingdom opened. A.L. did not present an expert witness on ride wait times, industrial engineering, or the theme
  park industry.
            27
               The “entitlement” is the return time. For FastPass, it is the one-hour window for guests to use it, and then
  it expires and cannot be used for that attraction. For DAS card holders, after the initial wait, there is access for the
  rest of the day regardless of how many hours later it is. Id
                                                           - 24 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 25 of 51 PageID 8239




         Disney has conducted many studies over the years which demonstrate the connection

  between guest wait times and guest satisfaction with their visits, as well as how guest satisfaction

  correlates with their intent to return to the parks. These studies show that the guests’ overall

  satisfaction with their trip to the parks is heavily influenced by the amount of time they have to

  wait for rides, and their “intent to return” to the parks is highly correlated to the number of

  attractions or experiences guests are able to accomplish that day, which in turn is directly correlated

  to how long guests have to wait in line to access them. Disney has determined that when the guests’

  intention to return to the park decreases, future attendance decreases and therefore future revenue

  decreases “sharply” because, in addition to losing revenue from lost attendance, Disney loses

  revenue from hotel stays, food purchases, associated merchandise, and “everything else.”

         Disney conducted a year-long study surveying 1500 people per day on guest satisfaction

  to develop a wait time standard of 15 minutes. Based on survey responses correlated to wait times,

  the engineers found guests were very satisfied while waiting ten minutes, but satisfaction dropped

  off significantly at 15 minutes, and precipitously at 20 minutes; thus, guest impressions of the wait

  times and the level of satisfaction led to a standard goal of 15 minutes of wait time. Anything

  beyond that window fundamentally undermines Disney’s whole business plan and cuts into its

  “delivery of world-class guest service for the whole purpose of having the highest possible level

  of guest satisfaction. [Disney] know[s] there’s a direct driver between guest satisfaction, intent to

  return, and future visitation.”

         The Disney Industrial Engineering team performed an “incremental analysis” study in 2015

  which highlights the impact on wait times for the vast majority of guests at the Disney parks. The

  team measured the impact on wait times if every guest with a DAS pass were given one to three

  readmission passes, as well as the impact if the percentage of guests with DAS passes were to


                                                  - 25 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 26 of 51 PageID 8240




  increase by one or two percent. As more guests enter the FastPass line, the standby line will be

  slowed as more guests from the FastPass line are put onto the ride to keep that line moving quickly,

  since guests wait times are limited to around 15 minutes or less in the FastPass line. The

  “incremental analysis” study showed that the wait times increased significantly for all guests

  across the board when guests with DAS were given one or more readmission passes. Specifically,

  if every DAS guest were given two more readmission passes, the standby wait time at the popular

  Seven Dwarfs Mine Train ride would increase by 39 minutes, from 69 to 108 minutes. The wait

  times would also increase more significantly if the percentage of guests with a DAS increased, a

  scenario Disney anticipated as more guests learned about the increased benefits, based on similar

  problems and abuses that developed with the GAC program. Thus, for example, if all DAS guests

  were given two readmission passes for their party, a 1 % increase in daily DAS users would cause

  the standby wait time at Seven Dwarfs Mine train to increase by nearly an hour, from 69 minutes

  to 124 minutes. Similarly, there were significant increases in wait time for the other popular rides

  the industrial engineering team studied.

                                     II.     CONCLUSIONS OF LAW

         A.      Title III of the ADA

         A.L. alleges Disney’s DAS card fails to accommodate his disability in violation of Title III

  of the Americans with Disabilities Act (the “ADA”), 42 U.S.C. § 12182. The ADA was enacted

  in 1990 “to remedy widespread discrimination against disabled individuals” and to “provide clear,

  strong, consistent, enforceable standards” addressing that discrimination. 42 U.S.C. § 12101(b)(2);

  PGA Tour, Inc. v. Martin, 532 U.S. 661, 674, 121 S.Ct. 1879, 1889, 149 L.Ed.2d 904 (2001). In

  addition to prohibiting other types of discrimination against the disabled, Title III of the ADA

  prohibits discrimination by a “place of public accommodation,” which is a private entity that offers


                                                 - 26 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 27 of 51 PageID 8241




  commercial services to the public. 42 U.S.C. § 12182(a); Gathright-Dietrich v. Atlanta

  Landmarks, Inc., 452 F.3d 1269, 1272 (11th Cir. 2006).

         The “General rule” of § 12182(a) provides that “[n]o individual shall be discriminated

  against on the basis of disability in the full and equal enjoyment of the goods, services, facilities,

  privileges, advantages, or accommodations of any place of public accommodation.” 42 U.S.C. §

  12182(a). Section 12182(b)(1) contains “general prohibitions” against discrimination, including

  the “denial of the opportunity” for a disabled person “to participate in or benefit” from services or

  facilities. Id. § 12182(b)(1)(A)(i). Another “General prohibition” provides that it is discriminatory

  to afford a disabled person “the opportunity to participate in or benefit from” services or facilities

  “that [are] not equal to that afforded to other individuals.” Id. § 12182(b)(1)(A)(ii). The court has

  jurisdiction over the claim pursuant to 28 U.S.C. § 1331, federal question jurisdiction.

         A.L., as an individual with autism, qualifies as a person with a disability under the ADA.

  See A.L., 900 F.3d at 1290 (finding it was undisputed that the plaintiffs qualified as disabled

  individuals). “The term ‘disability means, with respect to an individual – a physical or mental

  impairment that substantially limits one or more major life activities of such individual.’” 42

  U.S.C. §12102(1)(A). “For purposes of paragraph (1), major life activities include, but are not

  limited to, caring for oneself, performing manual tasks, seeing, hearing, eating, sleeping, walking,

  standing, lifting, bending, speaking, breathing, learning, reading, concentrating, thinking,

  communicating, and working.” Id. §12102(2)(A). A.L. is a “disabled” person because he has

  Autism Spectrum Disorder (“autism”), a neurodevelopmental condition characterized by

  impairment in reciprocal social communication and social interaction and restricted repetitive

  patterns of behavior, interest or activities, according to the American Psychiatric Association.




                                                  - 27 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 28 of 51 PageID 8242




  A.L.’s autism substantially limits one or more of the major life activities of caring for one’s self,

  learning, performing manual tasks, walking, and speaking. See 42 U.S.C. §12102(1)(A) & (2)(A).

         Disney’s theme parks constitute places of “public accommodation” within the meaning of

  Title III of the ADA:

         The following private entities are considered public accommodations for purposes
         of this subchapter, if the operations of such entities affect commerce—

         ***

         (I)     a park, zoo, amusement park, or other place of recreation.

  42 U.S.C. §12181(7)(B). Ault v. Walt Disney World Co., 692 F.3d 1212, 1215 (11th Cir. 2012)

  (finding Disney Resorts to be a public accommodation under ADA); Baughman v. Walt Disney

  World Co., 685 F.3d 1131, 1135 (9th Cir. 2012) (same).

         B.      Necessary

         Along with these general principles, § 12182(b)(2) provides for “Specific prohibitions,”

  which are examples of actions or omissions that constitute such discrimination. One example is §

  12182(b)(2)(A)(ii), which provides that discrimination includes a private entity’s failure to make

  “reasonable modifications” to procedures that are “necessary” to afford the services and facilities

  of the private entity to the disabled, as follows:

         [Discrimination includes] a failure to make reasonable modifications in policies,
         practices, or procedures, when such modifications are necessary to afford such
         goods, services, facilities, privileges, advantages, or accommodations to
         individuals with disabilities, unless the entity can demonstrate that making such
         modifications would fundamentally alter the nature of such goods, services,
         facilities, privileges, advantages, or accommodations[.]

  42 U.S.C. § 12182(b)(2)(A)(ii).

         For a Title III public accommodation claim such as A.L.’s “an individualized inquiry must

  be made to determine whether a specific modification for a particular person’s disability would be

  reasonable under the circumstances as well as necessary for that person, and at the same time not
                                                   - 28 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 29 of 51 PageID 8243




  work a fundamental alteration” to the defendant’s business. See Martin, 532 U.S. 661, 688, 121

  S.Ct. 1879, 1896. The statutory text of § 12182(b)(2)(A)(ii) contemplates three distinct inquiries

  for determining whether a requested modification to a public accommodation’s procedures is

  required: (1) whether the requested modification is “reasonable”; (2) whether the requested

  modification is “necessary” for the disabled individual; and (3) whether the requested modification

  would “fundamentally alter the nature” of the public accommodation. A.L., 900 F.3d at 1293

  (quoting Martin, 532 U.S. at 683 n.38, 121 S.Ct. at 1893). In some cases, “the specifics of the

  claimed disability might be examined within the context of what is a reasonable or necessary

  modification.” A.L., 900 F.3d at 1293 (quoting Martin, 532 U.S. at 683 n.38, 121 S.Ct. at 1893

  n.38). It is A.L.’s burden as the plaintiff to prove not only that he is disabled but also that his

  requested modification is both “reasonable” and “necessary.” See A.L., 900 F.3d at 1292 (citing

  42 U.S.C. § 12182(b)(2)(A)(ii); other citations omitted).

           In the case of PGA Tour, Inc. v. Martin, the Supreme Court’s decision focused almost

  exclusively on the “fundamental alteration” issue because the defendant had not disputed the

  plaintiff-player’s use a golf cart was “reasonable” and “necessary.” 532 U.S. 661, 682, 121 S.Ct.

  1879, 1893, 149 L.Ed.2d 904 (2001). Thus, the Eleventh Circuit observed in the decision

  remanding A.L.’s case that, even after Martin, “hard questions are presented by the legal contours

  and factual complexity of what is ‘necessary’ for” an autistic plaintiff.28 A.L., 900 F.3d at 1293-

  94 (citing Martin).29



           28
              The appeals of thirty autistic and cognitively disabled plaintiffs were consolidated on appeal. A.L., 900
  F.3d at 1273. For that reason some of the quotations or references from the Eleventh Circuit are in the plural.
           29
              The Eleventh Circuit noted the Supreme Court’s hypothetical (as part of dicta in Martin) discussing the
  differences between “reasonable” and “necessary”:
           Martin’s claim thus differs from one that might be asserted by players with less serious afflictions that
           make walking the course uncomfortable or difficult, but not beyond their capacity. The Supreme Court
           instructed: “In such cases, an accommodation might be reasonable but not necessary.”
  A.L., 900 F.3d at 1293-94 (citation omitted).
                                                          - 29 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 30 of 51 PageID 8244




         The Eleventh Circuit, addressing the requirements of a discrimination claim based on §

  12182(b)(2)(A)(ii) for the first time in this Circuit in A.L.’s case, id. at 1292, instead turned to the

  legal standards applied in the Eighth and Ninth Circuits for guidance in defining “necessary” in §

  12182(b)(2)(A)(ii). Id. at 1294 (citing Argenyi v. Creighton Univ., 703 F.3d 441 (8th Cir. 2013)

  (applying §§ 12182(b)(2)(A)(ii)–(iii)); Baughman v. Walt Disney World Co., 685 F.3d 1131 (9th

  Cir. 2012) (applying § 12182(b)(2)(A)(ii))). The court adopted the standard applied by these two

  sister circuits in cases decided after Martin to evaluate whether a plaintiff’s requested modification

  is “necessary.” Id. (Argenyi, 703 F.3d at 448–51; Baughman, 685 F.3d at 1134–35).

         To determine what is necessary: “[p]ublic accommodations must start by considering how

  their facilities are used by nondisabled guests and then must take reasonable steps to provide

  disabled guests with a ‘like experience.’” A.L., 900 F.3d at 1294; Argenyi, 703 F.3d at 449-50

  (comparing Title III to Section 504 of the Rehabilitation Act which requires a public

  accommodation to provide a disabled individual with “meaningful access or an equal opportunity

  to gain the same benefit as his nondisabled peers”); Baughman, 685 F.3d at 1135 (explaining that

  “[p]ublic accommodations must start by considering how their facilities are used by nondisabled

  guests and then take reasonable steps to provide disabled guests with a like experience”

  comparable to that of nondisabled patrons); see also Murphy v. Bridger Bowl, 150 F. App’x 661,

  663 (9th Cir. Oct. 5, 2005) (holding that cognitively-disabled skier’s requested modification for

  ski resort to allow her husband to accompany her on a ski bike was not “necessary” to provide her

  with full and equal enjoyment of facility); cf. Liese v. Indian River Cty. Hosp. Dist., 701 F.3d 334,

  343 (11th Cir. 2012) (holding the “proper inquiry” under a similar provision in the Rehabilitation

  Act was to determine if the defendant had “provided ‘necessary’ auxiliary aids,” or “whether the




                                                   - 30 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 31 of 51 PageID 8245




  proffered aids ‘gave [the disabled person] an equal opportunity to benefit from the treatment” the

  defendant provided to the non-disabled; discussed in Argenyi).

         Applied to A.L.’s case, the Court must consider two factors: “(1) how nondisabled guests

  use Disney’s facilities; and (2) whether its DAS Card provides disabled guests with a like

  experience and equal enjoyment.” A.L., 900 F.3d at 1296. The Court must decide if the DAS

  program afforded A.L. a “like experience and equal enjoyment” through “meaningful access” that

  gives him “the opportunity to have something akin to or similar to the experience nondisabled”

  guests enjoy at Disney’s parks. Id. The Court considers all of this guidance in deciding whether

  the DAS Card program provides a like experience for A.L., given the behavioral features of his

  impairments. Id.

         C.      Reasonableness of Modification

         Turning to the second consideration, the Court must consider “[w]hether a particular

  modification is ‘reasonable’ [which] involves a fact-specific, case-by-case inquiry that considers,

  among other factors, the effectiveness of the modification in light of the nature of the disability in

  question and the cost to the organization to implement it.” Staron v. McDonald’s Corp., 51 F.3d

  353, 356 (2d Cir. 1995). Reasonableness is generally a fact-specific inquiry, asking whether the

  specific modification is “reasonable under the circumstances.” Martin, 532 U.S. at 688, 121 S.Ct.

  1879. “A modification is reasonable if it is reasonable on its face, i.e., ordinarily or in the run of

  cases.” J.D. ex rel. Doherty v. Colonial Williamsburg Foundation, 925 F.3d 663, 674 (4th Cir.

  2019) (internal quotation omitted).

         “Facilities need make only reasonable accommodations that are ‘necessary.’” A.L., 900

  F.3d at 1296 (citing 42 U.S.C. § 12182(b)(2)(A)(ii)). They “are not required to make the preferred

  accommodation of plaintiffs’ choice.” Id. (citing Stewart v. Happy Herman’s Cheshire Bridge,


                                                  - 31 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 32 of 51 PageID 8246




  Inc., 117 F.3d 1278, 1285–86 (11th Cir. 1997)). They are also not required to make “any and all

  possible accommodations that would provide full and equal access to disabled patrons,”

  Baughman, 685 F.3d at 1135.

         Judge Posner discussed the concern of the drafters’ of Title III in striking a balance between

  the concerns of business owners and the interests of the disabled in Doe v. Mutual of Omaha

  Insurance Company, 179 F.3d 557 (7th Cir. 1999):

         The common sense of the statute is that the content of the goods or services offered
         by a place of public accommodation is not regulated. A camera store may not refuse
         to sell cameras to a disabled person, but it is not required to stock cameras
         specifically designed for such persons. Had Congress purposed to impose so
         enormous a burden on the retail sector of the economy and so vast a supervisory
         responsibility on the federal courts, we think it would have made its intention
         clearer and would at least have imposed some standards. It is hardly a feasible
         judicial function to decide whether shoe stores should sell single shoes to one-
         legged persons and if so at what price, or how many Braille books the Borders or
         Barnes and Noble bookstore chains should stock in each of their stores.

  Id. at 560. Applied to a theme park, the business is not required to create a service or access

  designed exclusively for cognitively-disabled individuals, such as adding an individual “disabled-

  only” ride or an exclusive “disabled-only” entrance line to a ride. However, the facility must

  provide an accommodation that provides autistic individuals with a “like experience” to the one

  nondisabled guests experience. See, e.g., Argenyi v. Creighton Univ., 703 F.3d 443 (8th Cir. 2013)

  (holding a genuine issue of fact existed as to whether the defendant university had denied a

  hearing-impaired medical student who requested auxiliary aids “an equal opportunity to gain the

  same benefit from medical school as his nondisabled peers by refusing to provide his requested

  accommodations”); cf. Alumni Cruises, LLC v. Carnival Corp., 987 F. Supp. 2d 1290, 1311 (S.D.

  Fla. 2013) (holding that proposed modification for cruise line operator to provide expedited check-

  in for families of developmentally disabled individuals during scattered times whenever they

  arrived was not reasonable where the cruise line provided contact information of a dedicated

                                                 - 32 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 33 of 51 PageID 8247




  employee for an expedited check in process for the families so that other staff would not have to

  drop everything to perform check-ins randomly throughout the day); Larsen v. Carnival Corp.,

  242 F. Supp. 2d 1333, 1344 (S.D. Fla. 2003) (finding that plaintiff’s Title III claim failed because

  his request to carry on a breathing machine, rather than check it with the porter, was not a

  reasonable modification necessary for him to fully participate in the cruise); cf. D’Amico v. New

  York State Bd. of Law Examiners, 813 F. Supp. 217, 221 (W.D.N.Y. 1993) (holding that allowing

  a vision-impaired law student four days instead of two for the bar exam was a reasonable

  accommodation).

           D.       Fundamental Alteration

           Title III of the ADA “requires without exception that any policies, practices, or procedures

  of a public accommodation be reasonably modified for disabled individuals as necessary to afford

  access unless doing so would fundamentally alter what is offered.” Martin, 532 U.S. at 688, 121

  S.Ct. at 1896 (emphasis added; internal quotation marks omitted). “No ADA violation occurs . . .

  when the private entity demonstrates that the requested modifications would ‘fundamentally alter

  the nature of’ its services and facilities,” or its “privileges, advantages or accommodations.”

  Martin, 532 U.S. at 682, 121 S.Ct. at 1893; A.L., 900 F.3d at 1292; 42 U.S.C. § 12182(b)(2)(A)(ii).

  The defendant operator of the facility or public accommodation bears the burden of proof on the

  “fundamental alteration” inquiry.30 See A.L., 900 F.3d at 1292 (citing Gathright-Dietrich, 452




           30
               The Eleventh Circuit’s decision briefly touched on Disney’s arguments regarding the “fundamental
  alteration” inquiry – that the proposed modification would equate to unlimited access to FastPass lines and
  fundamentally alter the park experience – but left the fact finding to this Court to be addressed on remand. A.L., 900
  F.3d at 1299 (“This is but one example of knotty issues that must be sorted out before a court could decide whether
  plaintiffs’ requested accommodation . . . would fundamentally alter the park experience. We thus conclude that . . .
  fundamental alteration inquir[y] must be addressed by the district court in the first instance, and we leave it to the
  district court how best to approach th[is] issue[] on remand.”).
                                                          - 33 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 34 of 51 PageID 8248




  F.3d at 1273–75 (adopting the burden shifting framework for claims under § 12182(b)(2)(A)(iv),

  which requires reasonable modification unless the defendant shows it is not “readily achievable”)).

          A “fundamental alteration” is a “modification to an essential aspect of a public

  accommodation’s program.” Halpern v. Wake Forest Univ. Health Scis., 669 F.3d 454, 464 (4th

  Cir. 2012) (internal quotation marks omitted). In analyzing this issue in Martin, the Supreme Court

  described two ways a modification would “fundamentally alter” defendant’s golf games. Martin,

  532 U.S. at 683, 121 S.Ct. at 1893. First, if it altered an “essential aspect” by affecting all

  competitors equally, such as changing the size of the hole. Id. Second, if it gave a disabled player

  an advantage over other players such that it fundamentally alters the character of the competition.

  Id.; Ass’n for Disabled Americans, Inc. v. Concorde Gaming Corp., 158 F. Supp. 2d 1353, 1367

  (S.D. Fla. 2001) (citing Martin, 532 U.S. at 683, 121 S.Ct. at 1893).

          The Supreme Court held in Martin that the use of carts, or waiver of the “walking rule,”

  was not inconsistent with the “fundamental character” or “essential attribute” of the game of golf

  which was “shotmaking—using clubs to cause a ball to progress” to a “hole some distance away

  with as few strokes as possible” based on historical references to the rules of golf dating back

  centuries, none of which referenced motorized carts until the 1950s as a means of speeding up play

  and generating revenue. Id. at 683-85, 532 U.S. at 683, 121 S.Ct. at 1893-95. In addition, the

  Supreme Court rejected the defendant-tournament’s “outcome affecting” argument because there

  was a lack of evidence that the “walking rule” caused more fatigue for the average pro player in a

  tournament, with rests and refreshments, than for plaintiff Martin, who “endure[d] greater fatigue

  even with a cart.” Id. at 686-88, 532 U.S. at 687, 690, 121 S.Ct. at 1895-97. The Supreme Court

  held:

          [T]he waiver of an essential rule of competition for anyone would fundamentally
          alter the nature of petitioner’s tournaments. As we have demonstrated, however,
                                                 - 34 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 35 of 51 PageID 8249




           the walking rule is at best peripheral to the nature of petitioner’s athletic events,
           and thus it might be waived in individual cases without working a fundamental
           alteration.

  Id. at 689, 532 U.S. at 683, 121 S.Ct. at 1896 (emphasis added). The guidance of Martin—to the

  extent it can be applied to the “theme park experience” and engineering “queuing theory”—is that

  if the proposed modification changes the “fundamental character,” “essential attribute,” or “rule”

  of participation, then it is a “fundamental alteration.” However, if the proposed modification is

  “peripheral” and not “outcome affecting” in the sense that it would not give the disabled person

  “an advantage over others,” then it does not “fundamentally alter the nature” of the defendant’s

  public accommodation and defendant has not met its burden. See id. at 683 n.38, 121 S.Ct. 1879.31

  Cf. Fortyune v. Am. Multi-Cinema, Inc., 364 F.3d 1075, 1084 (9th Cir. 2004) (requiring theater to

  accommodate wheelchair-bound patrons by ensuring availability of companion seats until ten

  minutes prior to showtime would not fundamentally alter theater’s business, having a “negligible

  effect” on the service provided of screening films).

           There is a challenge in this case with determining what is the “essential aspect” of a trip to

  a theme park that promotes itself as an immersive experience in a “Magic” Kingdom. In the

  Association for Disabled Americans, Inc. v. Concorde Gaming Corporation, the district judge

  noted the challenge of determining the “essential aspect” of the craps table on a cruise ship. 158

  F. Supp. 2d 1353, 1367 (S.D. Fla. 2001). However, he held that the disabled individual’s proposed

  modifications would alter the game of craps by changing the dimensions of the table, the level of

  the railing for the players, and the croupier’s position. Id. Thus, “allowing disabled players to play



            31
               As the dissent in Martin noted, there can be significant difficulty in determining the “essential elements”
  of any “amusement activity” since “the very nature of a game is to have no object except amusement (that is what
  distinguishes games from productive activity), it is quite impossible to say that any of a game’s arbitrary rules is
  ‘essential.’ Eighteen-hole golf courses, 10–foot–high basketball hoops, 90–foot baselines, 100–yard football fields-
  all are arbitrary and none is essential.” Martin, 532 S.Ct. 661, 700-01, 121 U.S. at 1903-04 (Scalia, J., dissenting).
                                                           - 35 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 36 of 51 PageID 8250




  from a spot on the table, that other players cannot play from, may provide the disabled players

  with an advantage not enjoyed by the other players” and would fundamentally alter an essential

  aspect of the game. Id.

         In J.D. by Doherty v. Colonial Williamsburg Foundation, the Fourth Circuit considered the

  appeal of an eighteenth-century colonial-style tavern in the immersive atmosphere of Colonial

  Williamsburg, a well-known tourist destination with patrons from around the world, complete with

  re-enactors. 925 F.3d 663 (4th Cir. 2019). The tavern refused to allow a student to eat his

  homemade gluten-free meal in the tavern after it offered its own gluten-free meal and instead made

  him eat his meal outside. Id. at 676. The two-judge majority of the appellate panel held that “food

  service” was “the essential aspect” of the tavern and noted that Colonial Williamsburg had not

  been deluged with requests for special treatment. Id. at 676-77 (emphasis in original). They

  identified the issue for remand as whether requiring the tavern to allow “occasional” outside food

  requests from gluten-allergic patrons would “fundamentally alter” the nature of the Tavern’s

  business model. Id. at 677. On the other hand, the dissenting judge would have found the requested

  accommodation to allow homemade meals in the tavern was disruptive “of the carefully cultivated

  eighteenth-century atmosphere” of the tavern; he pointed out that the majority decision was far

  from an “individualized” one because it was “tantamount to a ruling that restaurants must accept

  meals prepared outside their premises as a matter of course” with “real-world consequences . . .

  sweeping in effect” that “had the flavor of a de facto per se rule.” 925 F.3d at 677-78, 681

  (Wilkinson, J., dissenting) (“Only in the judicial monastery could this impractical and unworkable

  requirement hatch.”); Galvan v. Walt Disney Parks and Resorts, 425 F.Supp.33d 1234, 1242 (C.D.

  Cal. Nov. 27, 2019) (holding that granting all guests with anxiety at Disneyland DAS passes would

  increase their inventory to an unsustainable level and “fundamentally alter the theme park


                                                - 36 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 37 of 51 PageID 8251




  experience” at Disneyland); cf. Larsen v. Carnival Corp., 242 F. Supp. 2d 1333, 1344 (S.D. Fla.

  2003) (finding that requiring a cruise ship to wait indefinitely at the port for delivery of the

  plaintiff’s breathing machine, the requested accommodation, would constitute a fundamental

  alteration of the company’s operations by interfering with the port stops and other passengers’

  plans at those ports).

           E.       ADA Regulations and Injunctive Relief

           D.L. testified at trial that she was there “only as A.L.’s mom” and to request appropriate

  accommodations only on her son’s behalf. However, during the second day of trial, D.L. wrote on

  the Facebook page for the Autism Society of Greater Orlando 32 about the trial that, “We are

  requesting appropriate accommodations for each individual with autism, as each person’s needs

  are different.” D.L. described one of her conversations with a Disney employee as being “a fact-

  finding mission, listening to him and trying to figure out how ‘my kids’ would be accommodated

  with the new pass,” but “[f]rom his description of Disney’s DAS and the representations of how it

  would operate, [she] was skeptical about the DAS’s ability” to “adequately accommodate” the

  needs of “our kids with autism.” Although the suit is only on behalf of A.L., D.L. wants relief that

  would apply to all persons with autism. In fact, D.L. demonstrated during the trial that she will

  make sure that the relief will be publicized to the full autism community. Disney’s anticipation

  that requests for DAS cards will grow exponentially once the accommodation is publicly known

  is not unfounded, given the fraud and abuse that occurred with the GAC system because Disney

  was unable to ask about the nature or extent of an individual’s disability.




           32
              On the same day, D.L. also spoke to a reporter for the Orlando Sentinel regarding the case giving her
  name, even though the Court had granted her request to remain anonymous in the trial transcript. D.L. gave the
  Sentinel reporter the noteworthy quote that “Disney is the happiest place in the world except for kids with autism.”
                                                          - 37 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 38 of 51 PageID 8252




           The ADA is implemented and enforced through regulations enacted by the Department of

  Justice. 42 U.S.C. §12186(b). For Title III of the ADA which relates to public accommodations,

  such regulations are codified at 28 C.F.R. §§36.101 et seq. The Department of Justice’s

  implementing regulations are entitled to deference. Bragdon v. Abbott, 524 U.S. 624, 646, 118 S.

  Ct. 2196, 2208, 141 L.Ed.2d 540 (1998); Kornblau v. Dade County, 86 F.3d 193, 194 (11th Cir.

  1996) (noting that regulations promulgated by the Department of Justice interpreting the ADA are

  entitled to “considerable weight”). “A public accommodation shall not ask about the nature or

  extent of a person’s disability.” 28 C.F.R. § 36.302(c)(6) (with two exceptions related to service

  animals not relevant here). This “regulation thus protects individuals with disabilities from

  possibly unwanted questioning.” Cordoves v. Miami Dade Cty., 104 F. Supp. 3d 1350, 1356 (S.D.

  Fla. 2015).

           Notably, the “ADA provides only prospective injunctive relief for violations and does not

  allow for damages for past discrimination or past remedied violations.” Norkunas v. Seahorse NB,

  LLC, 444 F. App’x 412, 416 (11th Cir. 2011)33 (citing 42 U.S.C. § 12188(a)(1)); Houston v. Marod

  Supermarkets, Inc., 733 F.3d 1323, 1329 (11th Cir. 2013) (injunctive relief is the only form of

  relief available to plaintiffs suing under Title III of the ADA).

                                                    III.       ANALYSIS

           In this ADA public accommodation case, the Court must determine whether the specific

  modification D.L. proposes for A.L. to accommodate the “behavioral features” of his impairment

  are reasonable under the circumstances as well as necessary for A.L., and whether the proposed

  modification would “at the same time not work a fundamental alteration” to Disney’s business.

  The Court discusses the three issues applying the framework the Eleventh Circuit suggested,


           33
              Unpublished opinions of the Eleventh Circuit constitute persuasive, and not binding, authority. See 11th
  Cir. R. 36-2 and I.O.P. 6.
                                                           - 38 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 39 of 51 PageID 8253




  although “[w]hether one question should be decided before the others likely will vary from case

  to case, for in logic there seems to be no necessary priority among the three.’” A.L., 900 F.3d at

  1293 (quoting Martin, 532 U.S. at 683 n.38, 121 S.Ct. at 1893).

          A. Necessary

          The Court must consider two factors to determine what is “necessary” in A.L.’s case: (1)

  how nondisabled guests use Disney’s facilities; and (2) whether its DAS card provides A.L. with

  a like experience and equal enjoyment. See A.L., 900 F.3d at 1296.

          1. Nondisabled guests’ access and wait times for rides at Disney

          As described in great detail at trial, all nondisabled guests must stand in the standby line to

  access a ride34 unless they have a FastPass. The FastPass line typically has a wait of less than 15

  to 20 minutes, while the wait times in the standby lines for the most popular rides can sometimes

  last hours for the most popular rides. Nondisabled guests who want to use the FastPass line can

  obtain a designated time from a machine at the ride location and can enter the FastPass line at the

  designated return time. The FastPass return times are staggered throughout the day and are issued

  until there is no more capacity for FastPass riders for the day. In addition, nondisabled guests with

  park admission tickets or passes can schedule times well in advance through FastPass+ on a Disney

  app to receive a designated time to enter the FastPass line for up to three rides.

          2. Access for A.L. Using the DAS Card and FastPass Is A “Like Experience”

          The Court must decide if the DAS program affords A.L. a “like experience and equal

  enjoyment” through “meaningful access” that gives him the opportunity to have something akin




          34
              According to the testimony at trial, there are “attractions” at Disney’s parks which include shows,
  parades, performing singing groups, character meet and greets, as well as rides. However, the testimony focused on
  the wait times for “rides” rather than any of the other attractions, to the extent they even have queues.
                                                        - 39 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 40 of 51 PageID 8254




  to or similar to the experience nondisabled guests enjoy at Disney’s parks. See A.L., 900 F.3d at

  1296.

             a. Behavioral Characteristics of A.L.’s Impairment

          D.L. alleges that A.L.’s disabilities include: the inability to comprehend the concept of

  time, defer gratification, or wait more than 20 minutes for rides. A.L. also must strictly adhere to

  a pre-set route of rides in a specific order. For A.L. to be afforded an equal experience and

  enjoyment of Disney’s parks, D.L. contends, “prompt and pre-set access to rides” is “necessary”

  to avoid A.L. having a meltdown. D.L. does not dispute that A.L. can wait up to 20 minutes in a

  line without a meltdown.

          The Court finds that A.L. has some concept of time, can defer gratification, and can wait

  “virtually” for a ride because he can be successfully redirected to another activity while waiting

  for the ride return time on the DAS card. As Dr. Kelderman testified, the inability to wait or defer

  gratification is not in the diagnostic criteria for autism and individuals with autism are capable of

  deferring gratification, based on research studies finding that children with autism can defer

  gratification (with the exception perhaps the very severe levels of impairment that require

  residential treatment). She also testified that, in her opinion, A.L.’s statement of “Disney

  tomorrow?” at the end of his visit on December 19, 2013 shows that, “as is true for most individuals

  at his level of intellectual functioning,” he has “some appreciation of the concept of time and that

  things are going to happen in an order,” i.e., “So tomorrow is a different day. We’re going to do

  something different tomorrow. . . . [H]e is not only in the moment with no concept of time.” Ms.

  McDonald, A.L.’s therapy supervisor, gave the specific example of modifying maladaptive

  behavior to improve A.L.’s skills at deferring gratification that involved waiting to eat a snack




                                                 - 40 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 41 of 51 PageID 8255




  until a particular time: “You can have a Hershey bar at 3:00.” This indicates an understanding of

  the concept of time on some level.

         More importantly, the DAS card is set up so A.L. would never have to physically wait in

  line more than 20 minutes. Notwithstanding D.L.’s belief that other rides more popular than the

  Jungle Cruise would have longer wait times on the day of A.L.’s December 19 visit, evidence

  tracked by Disney industrial engineers on that day showed that 72% of all rides at Magic Kingdom

  had posted wait times of less than 20 minutes; these wait times were posted electronically and

  updated in real time with a high degree of frequency. Nearly three-quarters of the nineteen rides

  and attractions that A.L. had on his preferred list had an average wait time of no more than 15

  minutes; therefore, with the DAS card, A.L. would have been allowed to enter the FastPass lines

  immediately for those rides (without having to even “virtually wait”). D.L. also did not try to

  obtain any FastPass ahead of time.

         D.L. admitted on cross examination that A.L. could have experienced all of the rides on

  his preferred list, in his preferred order, by waiting in the standby lines where they were short or

  by using his DAS card to immediately access the FastPass line for rides with wait times of 15

  minutes or less, and he could have used his four readmission passes to immediately get on the few

  rides with longer waits. However, key to optimally using the DAS card, and the short standby lines

  (with waits less than 15 minutes) instead of the readmission passes, would have required D.L. to

  take steps to become aware of the various wait times for A.L.’s preferred rides. The Disney app

  shows the posted wait times for every ride and is constantly updated. Alternatively, D.L. could

  have sent someone in their party of six people, such as A.L.’s father or sister or the therapist, to

  walk ahead to the next ride in the same general area to check the sign in front of A.L.’s next




                                                 - 41 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 42 of 51 PageID 8256




  preferred ride for the posted wait times, which are also constantly updated, and obtain a return

  time for the entire party with the DAS card if the wait time was too long (exceeded 20 minutes).

         D.L. declined to follow the explicit advice of the Guest Relations manager (Andie) and the

  DAS brochure which advised guests that “another member of your travel party may obtain a return

  time” with the DAS card without having to bring A.L. to the front of the ride, which could

  potentially upset him if he could not board right away. Thus, if another member of the party went

  ahead with the DAS card to obtain the return time, A.L. would only have to be at the ride when it

  was actually time to board the ride. The Court does not find credible D.L.’s testimony that she had

  to take A.L. with her to a ride in order to obtain a return time under the new DAS system. Her

  email to a Disney employee (Mark Jones) the following day complained that she was irritated at

  the suggestion (by the Guest Relations manager, Andie) that they split up the party for one person

  to go ahead of the group to get a return time without bringing A.L. with them to the ride

  unnecessarily.

         If D.L. had followed the advice given at Guest Relations and used the DAS card properly,

  the evidence at trial showed A.L. could effectively wait “virtually” for the return time when

  necessary (if it was more than 20 minutes) because he could be effectively redirected so that he

  would not have a meltdown. However, instead of checking the posted wait times for any of the

  rides, D.L chose not to make any sincere attempt to test out the new DAS card, despite having as

  a back-up the remaining 18 individual readmission passes in case she needed them. In fact, D.L.’s

  party did not use any of the 18 remaining readmission passes that day. D.L. erroneously believed

  that if the posted wait time at the Jungle Cruise ride was forty minutes, then the other wait times

  would be even longer.




                                                - 42 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 43 of 51 PageID 8257




         D.L. explained that instead of attempting to use DAS or the readmission passes at any other

  rides, she chose to divert from A.L.’s preferred route and “de-escalate the situation instead of

  setting him up to fail.” As it turns out, D.L. was effective at distracting A.L. from his preferred

  route and he did not have a meltdown. In Dr. Kelderman’s opinion, based on D.L.’s deposition

  and trial testimony about the December 19, 2013 visit, D.L. was able to effectively redirect A.L.

  and he transitioned off his preferred clockwise route; D.L. used replacement behaviors, a very

  common ABA strategy, to redirect A.L. for food, to see shows out of sequence in Tomorrowland

  and Cinderella’s Castle, shopping, notably skipping the closed Snow White ride. Importantly, A.L.

  admittedly was able to deviate from his routine during the December 2013 visit, and at several

  EPCOT visits since 2013, without any meltdown. The Court finds that the proposed modification

  of ten readmission passes or unlimited access to the FastPass lines is not “necessary” to

  accommodate A.L.’s preference to follow a route or a pre-set list of rides.

             b. Likeness of the experience for A.L. given his behavioral characteristics

         Compared to nondisabled guests, A.L. with the DAS card can access the same rides in less

  time and without physically standing in line. While “virtually” waiting A.L. can be redirected to a

  different activity. All nondisabled guests must plan ahead in order to reserve FastPass+ times and

  can obtain only three FastPass+ reservations in advance, and the FastPasses expire one hour after

  their return time. Nondisabled guests without a DAS Card have to physically wait in the standby

  line—sometimes for more than an hour for the most popular rides—to experience the rest of their

  chosen rides at Disney’s parks. In comparison, with the DAS card, D.L. can obtain not only three

  FastPass+ advance reservations for A.L. but also a DAS Card “return time” for a fourth ride. After

  each DAS card ride is over, A.L.’s party can obtain one more DAS Card “return time” for a ride,

  all without waiting in a physical line. Another distinct advantage of the DAS card is that DAS


                                                 - 43 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 44 of 51 PageID 8258




  return times do not expire and are good for the entire day. Since the DAS system allows disabled

  guests to access the most popular attractions in the park with less wait time than the standby line,

  those guests can see more attractions than a non-DAS guest could experience because some of the

  wait time throughout the day has been eliminated.

         For nondisabled guests to make the most of their time during their visit, they need to plan

  in advance to obtain FastPasses and, for rides where they will have to wait in the standby lines,

  they must decide whether they will electronically track the posted wait times through the app or

  by walking over to physically check the times in front of the rides. As the Eleventh Circuit noted

  in the appeal of this case, “It is not enough to show that the DAS Card does not eliminate all

  discomfort or difficulty.” A.L., 900 F.3d at 1296. “Because nondisabled guests must plan as well,

  Disney’s asking parents of disabled guests to do so is reasonable and not illegal.” Id.

         Disney demonstrated at trial that, because A.L. is capable of waiting up to 20 minutes, the

  evidence shows that he could still have gone on all of the 19 rides and attractions on his list during

  their December 19, 2013 visit to Magic Kingdom with the readmission passes provided. The

  expectation of experiencing 19 rides in a single day—particularly when they did not arrive at

  Magic Kingdom until late afternoon—is a significantly higher number of rides than a typical non-

  disabled guest experiences in a day. D.L.’s admission that they could have gone on all of A.L.’s

  preferred rides on December 19 further shows that A.L. had more than equal access to the park.

  His experience at Magic Kingdom is also consistent with the Tester Study which showed that

  guests with a DAS card can experience significantly more rides in a day than guests without DAS.

  The testers with DAS experienced, on average, 45% more attractions than those without DAS, and

  waited in queues for half as much time as those without DAS cards.




                                                  - 44 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 45 of 51 PageID 8259




            In Dr. Kelderman’s expert opinion, A.L.’s impairment does not require a modification of

  the DAS policy in order to have an experience at Disney which is like or similar to the experience

  of his nondisabled peers. DAS is consistent with the accepted treatments for autism, she explained,

  because it allows guests with autism to choose an alternative activity while waiting for another

  preferred activity similar to the distraction techniques that are used with A.L. as part of his ABA

  therapy. She opined that the DAS provides a higher level of service and access than the

  nondisabled experience, and he was able to “handle everything very well” on his visits to the Magic

  Kingdom.

            For individuals with autism transitioning from the former GAC system to the new DAS

  system, Dr. Kelderman opined, the goal is to build as much predictability into the environment as

  possible and then attempt to reduce the maladaptive behavior; for A.L., visual schedules and visual

  supports should be used to make it an easier transition. The importance of preplanning for autistic

  individuals is stressed in Disney’s Guide for Guests with Cognitive Disabilities. D.L. did no

  preplanning whatsoever to prepare A.L. for the transition from unlimited access under GAC to the

  new DAS system, even though D.L. had discussed the new system with two Disney employees

  prior to the visit. D.L. emphasized in her testimony that she plans for A.L. “every day,” 365 days

  a year.

            By all accounts, A.L. has worked hard and has made a great deal of progress in improving

  his maladaptive behaviors over the years; his reward has been a semi-annual trip to a Disney park.

  D.L.’s prominence and activism in the autism community speaks to her knowledge of autism and

  her dedication to her son and other autistic individuals. It is all the more surprising then that she

  did no preplanning with A.L. to make a sincere effort before their first visit with the new DAS

  system. Even though D.L. successfully uses visual aids such as scheduling and videos with A.L.


                                                 - 45 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 46 of 51 PageID 8260




  generally, she chose not to review any visual aids with him before the December 19 visit to Magic

  Kingdom. When pressed on why she did not do any preplanning to prepare A.L. for the change to

  DAS, as recommended by the Guide for Guests with Cognitive Disabilities (beyond emailing

  Disney employees for readmission passes), D.L. explained:

          I honestly felt based on -- on my history with Disney and doing the right thing and
          supporting those with disabilities that when we got there and I showed them [A.L.]
          -- right? Nobody had met [A.L.] until I brought him into guest relations. So they
          could clearly see that he was very involved. And I thought based on him and his
          size and his behaviors, that by seeing him, they would know that, in fact, the
          individual had autism and would need additional accommodations.

  D.L. further admitted on cross-examination that she had fully anticipated that the accommodations

  would not only be the DAS card, but in addition, accelerated access for all of the attractions that

  A.L. wanted to visit that day, out of his list of 19 rides. In other words, D.L. anticipated that A.L.

  would be accommodated with the equivalent of the old GAC system, with unlimited access to all

  FastPass lines that would require no waiting and no pre-planning. The Court finds that Disney’s

  DAS card provides A.L. with a “like,” if not better, experience and equal enjoyment than

  nondisabled guests experience.

          B. The Reasonableness of A.L.’s Proposed Modification

          Although D.L. did not seek a specific quantifiable number of readmission passes as an

  accommodation in Guest Relations on the day of the visit to the Magic Kingdom, December 19,

  2013, she did request to receive more than the number of readmission passes (per person) that Ms.

  Martin had approved as the one-time accommodation. D.L. at trial stated the modification she

  believes is necessary to accommodate A.L.’s disability is to receive, in addition to the DAS card,

  ten readmission passes for visits to Disney parks35 for everyone in his party.



          35
              D.L. seeks ten readmission passes for Magic Kingdom, Hollywood Studios, and Animal Kingdom, and
  only five readmission passes for visits to EPCOT.
                                                     - 46 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 47 of 51 PageID 8261




           D.L. contends that the ten readmission passes would allow A.L. to visit the rides in his

  preselected order, without waiting, and fully accommodate his disability. Assuming arguendo that

  A.L. could show that his requested modification is “necessary” to accommodate his impairment,

  the Court must decide whether his requested modification of an automatic ten readmission passes,

  in addition to three FastPass+ reservations and the DAS card, would be “reasonable.” A.L.

  attempted to argue at trial that granting the ten readmission passes to only his individual party

  would be reasonable because Disney had provided the requested modification for twenty years, as

  part of the GAC program.36 He also argued that a competing theme park accommodates him with

  a pass for unlimited access to the shortest lines (similar to FastPass).

           The Court finds that an automatic ten readmission passes for A.L. and everyone in his

  party—a total of up to 60 for a party of six—is not a reasonable modification because it would

  lengthen the wait times for all other riders, severely impacting the remaining non-DAS users, it

  would increase their wait time significantly, and potentially lead to the same fraud and overuse

  that existed with the GAC system, which required a complete overhaul to the current more-

  controllable DAS system.

           A.L.’s proposed modification of ten readmission passes would essentially be like returning

  to the unlimited access to FastPass lines similar to the GAC system. Especially with the opening

  of new high-demand attractions like Stars Wars—Rise of the Resistance and Pandora, the demand

  by DAS cardholders for an additional ten readmission passes will certainly displace those without

  DAS cards. As Disney experienced with the GAC system, when a popular new ride at Disneyland

  opened, it drove a 40% increase in demand for GAC passes. When 3% of the guests admitted with


           36
              To the extent Plaintiff argues that the modification is “reasonable” because Disney provided ten
  readmission passes to two other families with autistic children, their circumstances are very different. One mother
  has advanced cancer, the other inconsistently received extra passes. The evidence showed that Disney employees
  offer readmission passes to guests who are dissatisfied, as recovery tools, and for various reasons.
                                                          - 47 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 48 of 51 PageID 8262




  GAC passes use a disproportionate 30% of a popular ride’s capacity, the system is not working

  the way it was designed and it is certainly working to the disadvantage of the non-GAC holding

  guests. The word spreading on social media that one disabled individual received an

  accommodation of ten readmission passes will increase the demand to be treated similarly by every

  disabled individual once they find out, as well as those willing to misrepresent they are disabled,

  until the exception for a “reasonable” request for readmission passes ends up swallowing the whole

  disability access system, once again, as it did with GAC.

         The Court finds that A.L.’s proposed modification for unlimited access to the FastPass

  lines, or for ten readmission passes per person in his party, which amounts to virtually the same

  thing as unlimited FastPass access, is not a “reasonable” accommodation.

         C. Fundamental Alteration to the Disney Park’s experience

         Disney presented substantial and uncontroverted evidence that the wait times for rides has

  a direct impact on guest satisfaction and whether guests intend to return. If guests’ intention to

  return to the park decreases, future attendance decreases which decreases future revenue from lost

  attendance, hotel stays, food purchases, associated merchandise, and “everything else.” Disney

  argues that allowing every person in a DAS holders’ party to have ten additional readmission

  passes would have a significant impact on return business by lengthening wait times for

  approximately 97% of the other guests. One factor, as Disney has explained it, leading to abuse of

  the GAC program was that Guest Relations may not ask disabled individuals about the nature or

  extent of the person’s disability, or ask for documentation, pursuant to federal regulations under

  the ADA.

         This factor, uncontroverted at trial, distinguishes this case from Colonial Williamsburg

  where the Fourth Circuit found that, although the food sales were essential to the replicated 18th-


                                                - 48 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 49 of 51 PageID 8263




  century tavern’s bottom line, there was “no evidence that Colonial Williamsburg ha[d] been

  deluged with requests from people seeking to bring in outside food such that it couldn’t give

  ‘individualized attention to the handful of requests that it might receive’” on occasion from

  someone with severe food sensitivities. J.D. by Doherty v. Colonial Williamsburg Found., 925

  F.3d 663, 676-77 (4th Cir. 2019) (emphasis added); but see id. at 6 (Wilkinson, J., dissenting)

  (warning the impact of the “de facto” rule would be “sweeping in its effect” for proprietors who

  would not want to risk litigation).

          In a case very much on point, a district court in California considered a guest’s requested

  modification that Disneyland provide a DAS card to accommodate his anxiety condition. See, e.g.,

  Galvan v. Walt Disney Parks and Resorts, 425 F.Supp.33d 1234, 1242 (C.D. Cal. Nov. 27, 2019).

  The court held that granting access to FastPass lines to significantly more guests with anxiety—

  which an expert testified 30% of the population has—would increase the inventory of DAS passes

  to an unsustainable level, place significant pressure on the FastPass lines, lengthen the ride wait

  times, impact park operations and “fundamentally alter” the “theme park experience.” Similar

  concerns are present in this case.

          Based on Disney’s uncontroverted industrial engineering studies, Disney’s expert opined

  that A.L.’s requested relief of additional readmission passes in the aggregate37 would impact park

  operations by increasing wait times in the standby lines for most other guests without DAS

  (96.7%), interfere with their ability to access attractions at the parks, and decrease their trip

  satisfaction and their desire or intention to return to the park. Increased wait times, in turn,

  dramatically reduce the satisfaction levels of the guests, who become less likely to return to the

  parks. In the expert’s queuing theory analysis, he determined that Disney’s accommodation with


          37
             Any additional accommodation supplementing a DAS card, as in 10 readmission passes, would have to
  be uniformly applied to the hundreds of disabled guests receiving a DAS card each day at all of the parks.
                                                      - 49 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 50 of 51 PageID 8264




  extra admission passes would basically be a return to the same system that GAC had, i.e.,

  “immediate and unlimited access to all attractions throughout the park.” The former GAC system

  by definition allowed people to access the most popular attractions at a much higher rate and

  frequency—taking up 11% to 30% of the FastPass capacity on popular rides—and doubling the

  times in the standby lines. These increased wait times relate directly to guest dissatisfaction and

  “fundamentally alter” Disney’s business model by undermining its revenue base.

                                             IV. CONCLUSION

         Based on the foregoing, the Court concludes that A.L.’s proposed modification of ten

  readmission passes or unlimited access to the FastPass lines is not “necessary” to accommodate

  A.L.’s preference to follow a route or a pre-set list of rides and the modification is not reasonable.

  Moreover, requiring the modification, based on the history of the former system, would lead to

  fraud and overuse, lengthen the wait times significantly for nondisabled guests, and fundamentally

  alter Disney’s business model.

         Accordingly, it is ORDERED as follows:

         1.      The Clerk is directed to enter a final judgment providing that Plaintiff A.L. take

         nothing on his claim against Defendant Walt Disney Parks and Resorts US, Inc. The

         judgment shall further provide that the Defendant shall recover its costs of action.

         2. The Clerk shall close this case.

         DONE and ORDERED in Chambers, in Orlando, Florida on June 22, 2020.




                                                  - 50 -
Case 6:14-cv-01544-ACC-GJK Document 345 Filed 06/22/20 Page 51 of 51 PageID 8265




  Copies furnished to:

  Counsel of Record




                                      - 51 -
